                                           Case 3:19-cv-00807-RS Document 22 Filed 02/21/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         INNOVATION LAW LAB, et al.,
                                  10                                                        Case No. 19-cv-00807-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                         ORDER RE BRIEFING SCHEDULE
                                  12
Northern District of California
 United States District Court




                                         KIRSTJEN NIELSEN, et al.,
                                  13
                                                        Defendants.
                                  14

                                  15

                                  16          Plaintiffs in this action challenge a policy known as “Migrant Protection Protocols”

                                  17   (“MPP”) announced by Secretary of Homeland Security Kirstjen M. Nielsen on December 20,

                                  18   2018, and implemented at the San Ysidro Port of Entry in California on January 28, 2019.

                                  19   Expansion of the policy to the Eagle Pass Port of Entry in Texas allegedly is imminent, with other

                                  20   Texas locations to follow soon thereafter. The individual plaintiffs have all already allegedly been

                                  21   removed to Mexico pursuant to the policy, although they assert other ongoing and imminent harms

                                  22   arising from the risks they face in Mexico while awaiting further action on their asylum

                                  23   applications. The complaint herein was filed on February 14, 2019. Plaintiffs filed a motion for a

                                  24   temporary restraining order (“TRO”) shortly after 5 p.m. on February 20, 2019.

                                  25          Plaintiffs propose defendants respond to the motion by 9 a.m. on February 25, 2019, that

                                  26   they reply in support of the motion by 9 a.m. on February 27, 2019 and that a hearing on the

                                  27   motion be held as soon thereafter as possible. Defendants, in turn, propose that the matter be

                                  28   briefed on the ordinary schedule for noticed motions under the Local Civil Rules, with the hearing
                                           Case 3:19-cv-00807-RS Document 22 Filed 02/21/19 Page 2 of 2




                                   1   set at the Court’s convenience. Defendants also assert they intend to move to transfer this action

                                   2   to the Southern District of California, and request that the transfer be briefed in conjunction with

                                   3   the TRO, but decided first.

                                   4          In light of the significance of this matter, it is in the interest of all parties that the issues

                                   5   receive careful and full consideration. Although plaintiffs do not appear to have unduly delayed

                                   6   filing either the complaint or the subsequent motion for a TRO, the circumstances suggest the

                                   7   matter does not warrant expedited treatment on as abbreviated a schedule as plaintiffs propose.

                                   8   That said, plaintiffs have alleged ongoing harm and risk allegedly impacting them now such that

                                   9   the motion should be addressed more expeditiously than a routine law and motion matter.

                                  10          Accordingly, the parties are directed to meet and confer forthwith to negotiate a briefing

                                  11   schedule in view of the guidance of this order. The parties are encouraged to stipulate to proceed

                                  12   directly to the preliminary injunction stage, with briefing to be complete within the next
Northern District of California
 United States District Court




                                  13   approximately 10 days to two weeks, and to include briefing of defendants’ motion to transfer in

                                  14   the schedule. In the event such a stipulated briefing schedule is filed, the Court will set a hearing at

                                  15   the earliest possible time following completion of the briefing.

                                  16          In the event the parties are unable to reach agreement, defendants shall file any opposition

                                  17   to the motion for a TRO no later than 5:00 p.m. on February 27, 2019. The matter will then be

                                  18   submitted for decision or set for hearing in the Court’s discretion.

                                  19

                                  20

                                  21   IT IS SO ORDERED.

                                  22

                                  23   Dated: 2/21/19

                                  24                                                      ______________________________________
                                                                                          RICHARD SEEBORG
                                  25                                                      United States District Judge
                                  26

                                  27

                                  28
                                                                                                                       CASE NO.   19-cv-00807-RS
                                                                                           2
